FILED
                            NOT FOR PUBLICATION                               SEP 04 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FRANK CLIFORD MORETTI MOROTE,                   No. 11-73593

              Petitioner,                       Agency No. A073-753-835

  v.
                                                MEMORANDUM AND ORDER*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted August 28, 2014
                               Seattle, Washington

Before: HAWKINS, GRABER, and GOULD, Circuit Judges.

       Petitioner Frank Cliford Moretti Morote (“Moretti Morote”) seeks review of the

Board of Immigration Appeals’ (“BIA”) order denying his request for deferral of

removal under the Convention Against Torture (“CAT”). Moretti Morote also

contends the BIA failed to address his claim of ineffective assistance of counsel. We

deny his petition for review.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Substantial evidence supports the BIA’s determination that Moretti Morote did

not bear his burden of establishing eligibility for CAT protection. Although some

small factions of the Sendero Luminoso continue to exist in Peru (now largely as

narcotics traffickers in remote areas), the evidence does not compel the conclusion

that, after nearly twenty years, Moretti Morote would more likely than not be tortured

on account of his family’s past associations with that group. 8 C.F.R. § 1208.16(c).1

      Moretti Morote also attempts to bring a claim for ineffective assistance of

counsel because his criminal attorney failed to advise him of the immigration

consequences of his guilty plea. However, his isolated, passing reference in a

supplement to his BIA brief was insufficient to put the agency on notice that this was

an issue in the case, and therefore he failed to exhaust his administrative remedies.

See Zara v. Ashcroft, 383 F.3d 927, 930 (9th Cir. 2004). As such, we dismiss this

claim for lack of jurisdiction. Sola v. Holder, 720 F.3d 1134, 1136 (9th Cir. 2013)

(per curiam).

      PETITION DENIED IN PART, DISMISSED IN PART.



      1
         We grant the government’s Motion to Strike and deny Moretti Morote’s
Motion to Remand to the BIA to consider new country conditions reports and other
evidence not previously presented to the BIA; however, this denial is without
prejudice to Moretti Morote’s ability to ask the BIA to consider such evidence in a
motion to reopen. See 8 C.F.R. § 1003.2(c); Go v. Holder, 744 F.3d 604, 609 (9th Cir.
2014).
                                          2